Case 3:18-cv-00420-LRH~CBC Document 10 l'-'iled 01/17/19 Page 1 of 3

*

BRENT L. RYMAN, ESQ. #008648)
ERICKSON, THORPE & S AINSTON, LTD.
99 West Arro o Street

P.O. Box 355

Reno, Nevada 89505

ll (775) 786-3930

Attorneys for Defendants Mineral County and
SheriffRandy Adams

_¢

\cOQ\lG\U\-PWN

0

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

____
¢ldeN-‘

JAMEs coLTRAIN, cARoL FEssER,
sUsAN PATRICIA scHULTz as case No.: 3;18-cv~00420-LRH-ch
15 ADMINIsTRAToR of the EsTATE oF

 

KELLY EILEEN COLTRAIN, JOINT REQUEST FOR
l6 n , , ADDITIONAL TIME TO FINALIZE
Plaintlff, SETTLEMENT AGREEMENT AND
17 FILE STIPULATION FOR
l 8 vs. DISMISSAL

MINERAL COUNTY; SHER[FF RANDY
19 ADAMS; SERGEANT JIM HOLLAND;
RAY GULCYNSKI; and DOES 1-10,

 

20
Defendants.
21 ll /
22 COME NOW, the parties, by and through their respective undersigned counsel, and

23 hereby request an additional 120 days from today to finalize the terms of the settlement
24 reached at the Settlement Conference before Magistrate Judge Robert A. McQuaid, Jr., on
25 December 13, 2018. As set forth in the Court’s Minutes (#9), the parties did in fact reach a
26 ll negotiated agreement at that settlement conference, and Judge McQuaid issued a reasonable
27 order that the final terms of the settlement be concluded and a stipulation for dismissal filed

28 within 60 days of that date.

swenson molina
swAleToN. LTo. l

 

 

 

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
28

chxsort mom&
swAleToN. LTo.

\COQ\lG\U\J>L»)N

 

l Case 3:18-cv-00420-LRH-CBC Document 10 Filed 01/17/19 Page 2 of 3

While the parties have worked toward achieving that goal, counsel for Plaintiffs and
Defendants now believe that 120 days from now will be required. The reason for this request
is that payment of some or all settlement funds will need to pass through probate in Mineral
County, where the Estate of Kelly Coltrain has been opened, and counsel for Plaintiffs will
need to seek the approval of that Court before payment can be issued, and must also provide
90 days of statutory notice to creditors pursuant to the statutory requirements set forth in
l NRS 147.040. Counsel reasonably believes that will not require more than the requested 120
days, and therefore requests a new deadline of May 17, 2019, by which to file a stipulation
and proposed order for dismissal with prejudice.

Undersigned counsel hereby certifies that this request is made in good faith, and for
the purposes stated above, and not for the purposes of undue delay.

DATED this 17‘h day of January, 2019,

ERICKSON, THORPE & SWAINSTON, LTD.

B /s/ Brent R an

ERICKSON, THORPE & SEAINS l ON, LTD.
99 West Arroyo Street

Reno, Nevada 89505

(775) 786-3930

Attorneys for Defendants

DATED this 17"‘ day of January, 2019,

/s/ Terri Ke ser-Co er

- , . 0
Law Office of Terri Keyser-Cooper
3590 Barrymore Dr.
Reno, Nevada 89512
(775) 337-0323
Attorneys for Plaintiffs
S SO ORDERED

   

 

 

 

\ooo`lO\Lh¢l>WN'-‘

_____
AWN'_‘Q

16||

17
18
19
20
21
22
23
24
25
26
27
28

ERICKSCN. THORPE&
SWAINSTON, LTD.

Case 3:18-cv-00420-LR|-|-CBC Document 10 Filed 01/17/19 Page 3 of 3

CERTIFI ATE OF SERVICE
Pursuant to FRCP 5, I certify that I am an employee of ERICKSON, THORPE &
SWAINSTON, LTD. and that on this day I caused to be served a true and correct copy of the
attached document by:

|:| u.s. Mail

l:l Facsimile Transmission
l.__l Personal Service

l:l Messenger Service

X CMECF Electronic Filing

addressed to the following:

TERRI KEYSER-QOOPER

Law Office of Terrl-Keyser Cooper
3590 Barrymore Dr.

Reno, Nevada 89512

KERRY S. DOYLE

Do le Law Office, PLLC

46 0 Kietzke Lane, Suite I-207
Reno, Nevada 89502
Attorneys for Plaintiffs

DATED this 17th day of January, 2019,

_M_Bm__

 

 

 

